DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record discloses, alone or in combination,  method for operating an SDN-based mobile communication system, wherein the SDN-based mobile communication system provides a control plane function that possesses information from an access network about location and/or proximity of devices and information about rules and/or policies for setting up sessions for the devices, wherein the system comprises a mobile network comprising the control plane and a data plane, with a network controller being implemented between the control plane and the data plane, wherein the method comprises: upon a particular device’s request for session establishment, receiving, via signaling and at the control plane, device related information; based on the device related information that is received via the signaling, performing, by the control plane, selection of an abstract data plane node or a group of abstract data plane nodes; and providing, by the control plane, the selected abstract data plane node or the selected group of abstract data plane nodes to the network controller, wherein the network controller selects one or multiple data plane nodes that .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOE CHACKO/Primary Examiner, Art Unit 2456